U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52982 VisiTrade, Inc. (Name of small business issuer in its charter) Nevada 74-3197968 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2038 Corte Del Nogal, Suite 110 Carlsbad, California 92011 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (760) 804-8844 Securities registered pursuant to Section 12(b)of the Act: None Securities registered pursuant to Section 12(g)of the Act:$.001 par value common stock Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes 0No T The issuer’s revenues for the most recent fiscal year were $0 The 44,618 based upon the closing price of our common stock which was $0.007 as last reported on October 3, 2008.Shares of common stock held by each officer and director and by each person or group who owns 10% or more of the outstanding common stock amounting to 22,373,635 shares have been excluded in that such persons or groups may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of October 14, 2008, there were 28,747,715 shares of our common stock were issued and outstanding. Documents Incorporated by Reference:None Transitional Small Business Disclosure Format (Check one): Yes £No
